Name: Council Regulation (EEC) No 3949/87 of 21 December 1987 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of ' originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: executive power and public service;  international affairs;  political geography;  international trade;  monetary economics
 Date Published: nan

 No L 371 /4 Official Journal of the European Communities 30 . 12. 87 COUNCIL REGULATION (EEC) No 3949/87 of 21 December 1987 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Cooperation Agreement between the Euro ­ pean Economic Community and the Socialist Federal Republic of Yugoslavia (') was signed on 2 April 1980 and entered into force on 1 April 1983 ; Whereas Article 6 of the Protocol concerning the defini ­ tion of the concept of 'originating products' and methods of administrative cooperation to the said Agreement (hereinafter referred to as 'the Protocol'), as amended by Decision No 2/83 (2), of the Cooperation Council , provides that, in the case of an automatic change in the base date applicable to the amounts expressed in ECU, the Community may introduce revised amounts when necessary ; Whereas the equivalent value of the ECU in certain national currencies on 1 October 1986 was less than the corresponding value on 1 October 1984 ; whereas the automatic change in the base date , would, in the case of conversion into the national currencies concerned, have the effect of reducing the limits which permit the presen ­ tation of simplified documentary evidence ; whereas, in order to avoid this effect, it is necessary to increase such limits expressed in ECU, HAS ADOPTED THIS REGULATION : Article 1 The Protocol is hereby amended as follows : 1 . In the second subparagraph of Article 6 ( 1 ), '2 355 ECU' is replaced by '2 590 ECU'. 2. In Article 17 (2), ' 165 ECU' is replaced by ' 180 ECU' and '470 ECU' by '515 ECU'. Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987. For the Council The President B. HAARDER (') OJ No L 41 , 14 . 3 . 1983, p . 2 . 2) OJ No L 192, 16 . 7 . 1983 , p . 3 .